TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00538-CV


Renee Yvonne Wright, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 219,266-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R
PER CURIAM
		Renee Yvonne Wright has filed a second motion for extension of time to file her
appellate brief, requesting that we extend the January 31, 2008 deadline to June 2, 2008.  We will
grant the extension and ORDER Wright to file her brief no later than June 2, 2008.  No further
extensions will be granted.
		It is ordered May 30, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop